 


116 SRES 281 IS: Committing to elevate the voices, leadership, and needs of communities that face systemic barriers in the effort to end sexual violence and support all survivors of sexual violence and gender-based violence, including immigrant survivors, survivors who are incarcerated, survivors with disabilities, survivors of color, American Indian or Alaska Native survivors, survivors of child sexual abuse, and lesbian, gay, bisexual, transgender, queer, and intersex survivors.
U.S. Senate
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III 
116th CONGRESS 
1st Session 
S. RES. 281 
IN THE SENATE OF THE UNITED STATES 
 
July 23, 2019 
Mr. Booker (for himself and Ms. Harris) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions 
 
RESOLUTION 
Committing to elevate the voices, leadership, and needs of communities that face systemic barriers in the effort to end sexual violence and support all survivors of sexual violence and gender-based violence, including immigrant survivors, survivors who are incarcerated, survivors with disabilities, survivors of color, American Indian or Alaska Native survivors, survivors of child sexual abuse, and lesbian, gay, bisexual, transgender, queer, and intersex survivors. 
 
 
Whereas sexual violence and gender-based violence are tools of oppression and forms of discrimination that can deprive individuals of equal access to educational opportunities;  Whereas survivors of sexual violence face a significant number of health problems, including chronic conditions, suicide, depression, and post-traumatic stress disorder; 
Whereas discrimination on the basis of sex includes discrimination on the basis of sexual orientation, gender identity, sex stereotypes, pregnancy, termination of pregnancy, childbirth, and related medical conditions;  Whereas the 2015 United States Transgender Survey found that— 
(1)47 percent of transgender people have been sexually assaulted; and  (2)among transgender people of color, 65 percent of Native Americans, 59 percent of multiracial people, 58 percent of Middle Eastern people, and 53 percent of African Americans have been sexually assaulted; 
Whereas the Association of American Universities Campus Climate Survey on Sexual Assault and Sexual Misconduct found that nearly 1 in 4 transgender, genderqueer, gender non-conforming, or questioning students experience sexual violence while pursuing an undergraduate degree;  Whereas the National Sexual Violence Resource Center found that 78 percent of transgender or gender non-conforming youth are sexually harassed during the period beginning in kindergarten and ending in 12th grade; 
Whereas the Centers for Disease Control and Prevention 2010 National Intimate Partner and Sexual Violence Survey found that— (1)44 percent of lesbian women and 61 percent of bisexual women experience rape, physical violence, or stalking by an intimate partner, compared to 35 percent of heterosexual women; and 
(2)40 percent of gay men and 37 percent of bisexual men have experienced sexual violence other than rape, compared to 21 percent of heterosexual men;  Whereas the National Women’s Law Center 2017 Let Her Learn Survey found that 38 percent of lesbian, gay, bisexual, or transgender teen girls reported experiencing sexual violence, compared to 21 percent of all girls; 
Whereas, according to the Department of Justice, people with disabilities are 3.5 times more likely to experience rape or sexual assault than people without disabilities;  Whereas, according to the Vera Institute of Justice— 
(1)children with disabilities are 3 times more likely than children without disabilities to be sexually abused; and  (2)83 percent of women and 32 percent of men with cognitive disabilities reported being victims of sexual assault; 
Whereas women of all races and ethnicities face some risk of sexual assault, and, according to the Centers for Disease Control and Prevention 2010 National Intimate Partner and Sexual Violence Survey, 33 percent of multiracial non-Hispanic women, nearly 27 percent of indigenous women, 22 percent of Black women, nearly 19 percent of White non-Hispanic women, more than 14 percent of Hispanic women, and 7 percent of Asian American and Pacific Islander women in the United States have experienced rape;  Whereas, according to a research report by the National Institute of Justice, 56.1 percent of American Indian and Alaska Native women have experienced sexual violence; 
Whereas sexual violence also affects adolescent girls and, according to the National Women’s Law Center 2017 Let Her Learn Survey, 1 in 5 girls aged 14 to 18 has been kissed or touched without consent, including 24 percent of Latina girls, 23 percent of Native American girls, and 22 percent of Black girls;  Whereas studies show that sexual violence and gender-based violence are underreported crimes, indicating that the rates of sexual violence and gender-based violence may be even higher than these estimates; 
Whereas too many survivors from communities that face systemic barriers are ignored, blamed, and cast aside when seeking support after experiencing a form of sexual violence or gender-based violence;  Whereas communities that have been disproportionately harmed by the criminal justice system, including Black women and girls, may be less likely to report sexual violence when that violence occurs; 
Whereas incarcerated women report extensive histories of emotional, physical, and sexual abuse;  Whereas, according to the Department of Justice, allegations of sexual misconduct were made in all but one state prison and 41% of local and private jails and prisons; 
Whereas prior abuse is a key predictor of involvement in the juvenile justice system;  Whereas, according to the Annie E. Casey Foundation, nearly 3/4 of girls in the juvenile justice system have experienced physical or sexual abuse, and many of those girls experience criminal penalties for their responses to sexual violence; 
Whereas communities of color are overrepresented in jails and prisons in the United States and disproportionately impacted by violence, including sexual violence, in the criminal justice system;  Whereas youth of color, youth with disabilities, and youth who identify as lesbian, gay, bisexual, transgender, or gender non-conforming are overrepresented in the child welfare system; 
Whereas lesbian, gay, bisexual, and transgender youth are overrepresented in the youth homeless population, making them particularly at risk for sexual violence;  Whereas the Center for American Progress reports that 22 percent of lesbian, gay, bisexual, and transgender youth have been sexually assaulted or raped, which is more than 3 times the rate of sexual assault and rape among other homeless youth; 
Whereas, according to the GLSEN 2016 report entitled From Teasing to Torment: School Climate Revisited— (1)59.6 percent of lesbian, gay, bisexual, transgender, and queer (referred to in this preamble as LGBTQ) secondary students have been sexually harassed at school, and LGBTQ students are more likely to experience sexual harassment than non-LGBTQ students; and 
(2)students with nontraditional gender expression are more likely to experience sexual harassment than students with traditional gender expression;  Whereas high-quality, medically accurate, and LGBTQ-affirming sex education is critical in the effort to eliminate sexual violence by teaching young people about sexual assault, harassment, and affirmative consent; 
Whereas less than 40 percent of all high schools and only 14 percent of middle schools in the United States teach all of the topics identified by the Centers for Disease Control and Prevention as important sexual health education topics;  Whereas, according to the National Center for Victims of Crime, a child who is the victim of prolonged sexual abuse usually develops low self-esteem, a feeling of worthlessness, and an abnormal or distorted view of sex; 
Whereas, according to the Rape, Abuse & Incest National Network, there is an increased likelihood that an individual will suffer from suicidal or depressive thoughts after experiencing sexual violence;  Whereas, at a time of prioritized mass detention and deportation and the rescinding of the Deferred Action for Childhood Arrivals Program, it is less safe for immigrants to report sexual violence; 
Whereas immigrant children are separated from their families and thousands of those children report sexual abuse in government-funded detention camps;  Whereas a history of systemic inequality and discrimination as well as incomplete solutions has resulted in a lack of resources to meet the needs of diverse survivor populations; 
Whereas, according to the National Alliance to End Sexual Violence— (1)there is a lack of resources for sexual violence and gender-based violence prevention for youth; 
(2)many rape crisis centers have waiting lists for prevention programs; and  (3)more investment is needed in the Rape Prevention and Education Program; 
Whereas a 2016 National Consensus Statement of Anti-Sexual Assault and Domestic Violence Organizations in Support of Full and Equal Access for the Transgender Community, signed by over 300 local, State, and national organizations, stated: As organizations that care about reducing assault and violence, we favor laws and policies that protect transgender people from discrimination, including in accessing facilities that match the gender they live every day.;  Whereas sexual violence and gender-based violence will only end if— 
(1)the experiences and needs of immigrant survivors, survivors who are incarcerated, American Indian or Alaska Native survivors, survivors of child sexual abuse, queer and intersex survivors, and survivors with disabilities are respected and supported; and  (2)those survivors are provided culturally and linguistically appropriate and relevant services and accommodations; 
Whereas current support systems mandated by Federal law for survivors of sexual violence are neither comprehensive nor fully representative of the vast and pervasive elements within rape culture; and  Whereas Congress is working to confront pervasive sexual violence in the workplace, in schools, and in every area of life: Now, therefore, be it  
 
That the Senate— (1)commits— 
(A)to elevating the voices, leadership, and needs of communities that face systemic barriers in the effort to end sexual violence and gender-based violence; and  (B)to support all survivors of sexual violence, including— 
(i)immigrant survivors;  (ii)survivors who are incarcerated; 
(iii)survivors with disabilities;  (iv)survivors of color; 
(v)American Indian or Alaska Native survivors;  (vi)survivors of child sexual abuse; and 
(vii)lesbian, gay, bisexual, transgender, queer, and intersex survivors;  (2)supports efforts to raise awareness of the history of sexual violence prevention programs; 
(3)calls upon this Chamber— (A)to ensure that responding to the needs of sexual violence survivors is a legislative priority; 
(B)to demonstrate proactive leadership in the effort to end sexual violence and gender-based violence; and  (C)to reject rollbacks of enforcement and interpretations of protections against harassment under— 
(i)title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), which prohibits discrimination in education programs based on race, color, or national origin;  (ii)title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.), which prohibits discrimination in employment based on race, color, national origin, sex (including on the basis of sexual orientation, gender identity, sex stereotypes, pregnancy, childbirth, and related medical conditions), or religion; 
(iii)title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), which prohibits discrimination in education programs based on sex (including on the basis of sexual orientation, gender identity, sex stereotypes, pregnancy, termination of pregnancy, childbirth, and related medical conditions);  (iv)titles I and II of the Americans with Disabilities Act of 1990 (42 U.S.C. 12111 et seq.), which prohibit discrimination based on disability in employment and public schools, respectively; and 
(v)section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), which prohibits discrimination based on disability in education programs;  (4)affirms that— 
(A)title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), title II of the Americans with Disabilities Act of 1990 (42 U.S.C. 12131 et seq.), section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), and title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) intersect; and  (B)to address sexual violence and gender-based violence in an educational setting, it must be acknowledged that— 
(i)protections under these comprehensive civil rights laws— (I)are intersecting; and 
(II)address how sexual violence and gender-based violence affect equal access to education; and  (ii)without prompt and equitable responses to sexual violence, schools may be in violation of civil rights laws; 
(5)affirms the pursuit of legislative solutions that— (A)address the unique needs and experiences of survivors of sexual violence from communities that face systemic barriers, including immigrant survivors, survivors who are incarcerated, survivors with disabilities, survivors of color, American Indian or Alaska Native survivors, survivors of child sexual abuse, and lesbian, gay, bisexual, transgender, queer, and intersex survivors; 
(B)clarify and strengthen existing protections from sexual harassment and other forms of discrimination in employment, housing, education, public accommodations, and federally funded programs;  (C)allocate resources based on the needs and vulnerability of diverse survivor populations; and 
(D)allocate resources for disaggregated research initiatives that shed light on the disproportionate levels of sexual violence and gender-based violence, and the impact of sexual violence and gender-based violence, on diverse survivor populations; and  (6)calls upon the executive branch to faithfully and robustly enforce laws that protect survivors of sexual violence and communities at higher risk of sexual violence and gender-based violence from harassment, discrimination, and mistreatment. 
 
